internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 - plr-123575-00 date date re legend parent purchaser finance target sellers authorized representatives company official state z country c date date date plr-123575-00 date date this letter responds to a letter dated date requesting on behalf of parent an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was submitted in a letter dated date the extension is being requested for parent to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the target stock hereinafter referred to as the election on date all citations in this letter to regulations under sec_338 are to the regulations in effect on date the material information submitted for consideration is summarized below parent is a state z corporation parent is a calendar_year taxpayer and uses the accrual_method of accounting purchaser a country c_corporation was formed on date by parent with parent electing to treat purchaser as a disregarded_entity for u s federal_income_tax purposes the election was effective date finance also is a wholly-owned country c subsidiary of parent on date parent and purchaser jointly acquired all of the shares of target a country c_corporation from sellers in a fully taxable transaction it is represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that parent and sellers were unrelated within the meaning of sec_338 prior to the acquisition target did not file a united_states income_tax return was not subject_to united_states income_taxation nor was required under sec_1_6012-2 to file a united_states income_tax return further it is represented that prior to the acquisition target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 as part of an integrated_plan it was originally contemplated that parent would effect the following transfers collectively referred to herein as the putative transfers parent would contribute its shares of target stock to purchaser and parent would contribute its shares of purchaser stock to finance however the putative transfers were never consummated parent intended to file the election the election was due on date however for various reasons a valid election was not filed on date which is after date it was discovered that a valid election was not filed subsequently this request was plr-123575-00 submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent’s or target’s taxable_year in which the acquisition sale was consummated the taxable_year in which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock acquisitions to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code excepts subtitles e g h and i sec_301_9100-1 defines the team regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted plr-123575-00 when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and authorized representatives explain the circumstances that resulted in the failure to timely file the valid election the information establishes that a tax professional was responsible for the election that parent relied on the tax professional to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance on this letter for parent to file the election with respect to the acquisition of the stock of target on date as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers’ parent’s and target’s united_states tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 and sec_1_338-1 this is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form parent’s returns must be amended if and as applicable to report the acquisition as a sec_338 transaction a copy of this letter should be attached to the election form and the election form should be attached to the returns plr-123575-00 no opinion is expressed as to whether the acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment or if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however all of the essential facts must be verified in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by chief branch
